Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 – 20 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 14 – 15 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Renforth et al. (US 2014/0320139 A1; hereinafter Renforth). Renforth is cited by the Applicant.
Regarding Claim 1, Renforth discloses an electrical device (Fig. 1), comprising:
a housing defining a chamber (Fig. 1 and para[0038]; cable 2 extends some 1000 m from the motor 1 to the switchgear, located in a housing 3, for controlling the supply of electrical current to the motor 1 via the cable 2);


    PNG
    media_image1.png
    223
    463
    media_image1.png
    Greyscale

a power converter arranged within the chamber (Fig. 1 and para[0038]; cable 2 extends some 1000 m from the motor 1 to the switchgear, located in a housing 3, for controlling the supply of electrical current to the motor 1 via the cable 2); and
a sensor including a coil arranged within the chamber and in radio frequency communication with the power converter to detect partial discharge of a voltage potential applied to the power converter (Fig. 1 and para[0040]; partial discharge detecting apparatus comprises three wideband high frequency high current (HFCT) transformer sensors 5, mounted in the switchgear housing on respective conductors supplying three phase electrical power to the motor 1).
Regarding Claim 2, Renforth discloses the electrical device of claim 1, wherein the coil is a first coil and further comprising a second coil, the second coil arranged within the housing (Fig. 1 and para [0040]; partial discharge detecting apparatus comprises three wideband high frequency high current (HFCT) transformer sensors 5, mounted in the switchgear housing on respective conductors supplying three phase electrical power to the motor 1).
Regarding Claim 3, Renforth discloses the electrical device of claim 2, wherein the second coil is in radio frequency communication within the housing with the power converter (Fig. 1, para[0038]; cable 2 extends some 1000 m from the motor 1 to the switchgear, located in a housing 3, for controlling 
Regarding Claim 4, Renforth discloses the electrical device of claim 2, wherein the second coil is electromagnetically segregated within the housing from the first coil (para [0016]; type of cable insulation employed such as XLPW, paper, EPR and PVC).
Regarding Claim 5, Renforth discloses the electrical device of claim 2, further comprising an interior electromagnetic shield arranged within the interior of the housing and separating the first coil from the second coil (Fig. 1 and para [0061]; cable 2 acts as a low pass filter, leading to a change in pulse shape as a pulse propagates from the motor 1 along the cable 2; a pulse is also attenuated as it propagates along the cable and FIG. 5 shows data segments showing a partial discharge pulse measured at the motor (upper graph) and at the same pulse measured at the motor).
Regarding Claim 14, Renforth discloses the electrical device of claim 1, wherein the coil is a first enclosed coil and further comprising a second enclosed coil arranged within the interior of the housing (Fig. 1 and para [0061]; cable 2 acts as a low pass filter, leading to a change in pulse shape as a pulse propagates from the motor 1 along the cable 2; a pulse is also attenuated as it propagates along the cable and FIG. 5 shows data segments showing a partial discharge pulse measured at the motor (upper graph) and at the same pulse measured at the motor).
Regarding Claim 15, Renforth discloses the electrical device of claim 14, further comprising:
an input cable extending through the housing and electrically connected to the power converter; and
an output cable extending through the housing and electrically connected to the input cable by the power converter, wherein the first enclosed coil extends at least partially about the input cable, and wherein the second enclosed coil extends at least partially about the output cable (Fig. 1, para[0038]; .
Claim Rejections - 35 USC § 103
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renforth.
Regarding Claim 7, Renforth discloses the electrical device of claim 2. But Renforth does not specifically teach wherein the second coil is electrically isolated from the first coil.
However Renforth suggests wherein the second coil is electrically isolated from the first coil (para [0040]; these sensors could alternatively be mounted on the respective conductors outside the switchgear housing. Sensor types HCFT140-100HC and HFCT100-50HC supplied by the applicant are suitable).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify the embodiment of claim 1 of Renforth wherein the second coil is electrically isolated from the first coil in order to monitor additional motors (Renforth, para [0043]).

Claims 11, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Renforth in view of Giussani et al. (US 2018/0120380 A1; hereinafter Giussani). Giussani is cited by the Applicant.
Regarding Claim 11, Renforth discloses the electrical device of claim 1, But Renforth does not specifically teach wherein the coil is a straight coil and further comprising an enclosed coil, the enclosed coil in radio frequency communication with the power converter.
However Giussani suggests wherein the coil is a straight coil and further comprising an enclosed coil, the enclosed coil in radio frequency communication with the power converter (para [0050]; pairs 
Regarding Claim 12, Renforth and Giussani suggest the electrical device of claim 11, Giussani also suggests further comprising at least one of an electrically insulated input cable and an electrically insulated output cable extending through the housing and electrically connected to the power converter, wherein the enclosed coil extends at least partially about the at least one of the electrically insulated input cable and the electrically insulated output cable (para [0050]; pairs (60) of high-frequency and low-frequency sensors, preferably combined in the form of the multi-band sensor units 1, are arranged at both ends of the conductors supplying high-voltage three-phase variable-frequency AC power from the inverter drive (VSD) to the windings of the motor (M); the multi-band sensors 60 are preferably mounted in the cable boxes of the VSD or motor, around the cable and earth return, below the cable-earth take-off point; in addition to the six multi-band sensors 60 arranged at opposite ends of the three cables, a seventh multi-band sensor 62 is arranged on the earth cable or grounding connector at the VSD end).
Regarding Claim 13, Renforth and Giussani suggest the electrical device of claim 11, Renforth also suggests further comprising an interior electromagnetic shield arranged within the housing and electromagnetically segregating the enclosed coil from the straight coil (Fig. 1 and para [0061]; cable 2 acts as a low pass filter, leading to a change in pulse shape as a pulse propagates from the motor 1 along the cable 2; a pulse is also attenuated as it propagates along the cable and FIG. 5 shows data segments .


Allowable Subject Matter
Claims 6, 8 – 10, and 16 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding Claim 6, the prior art of record does not teach claimed limitation: “wherein the second coil is electrically connected in series with the first coil” in combination with all other claimed limitations of claim 6.
Regarding Claim 8, the prior art of record does not teach claimed limitation: “wherein the coil is a first straight coil and further comprising a second straight coil” in combination with all other claimed limitations of claim 8.
Regarding Claims 9 and 10, the claims would be allowable as they further limit claim 8.
Regarding Claim 16, the prior art of record does not teach claimed limitation: “wherein the electrical device is a motor controller configured as a line replaceable unit for an aircraft electrical system” in combination with all other claimed limitations of claim 16.
Regarding Claim 17, the prior art of record does not teach claimed limitation: “wherein the power converter includes a solid-state inverter, and further comprising a synchronous electric motor electrically connected to the solid-state inverter, the synchronous electric motor thereby operatively associated with the power converter” in combination with all other claimed limitations of claim 17.
Claim 18, the prior art of record does not teach claimed limitation: “wherein the electrical device is a motor controller configured as a line replaceable unit for an aircraft electrical system” in combination with all other claimed limitations of claim 18.

Claims 19 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 19, the prior art of record does not teach claimed limitation: “including a coil arranged within the chamber and in radio frequency communication with the power converter, detecting partial discharge of a voltage potential applied to the power converter” in combination with all other claimed limitations of claim 19.
Regarding Claims 20, the claims are allowed as they further limit allowed claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsai et al. (US 2021/0132140 A1) discloses each of the accommodating chambers includes a cover, and wherein when the chip testing device is disposed in one of the accommodating chambers and the chip testing device is provided with electricity, the cover of each of the accommodating chamber covers on the first fixing chamber, the cover, the first fixing member, and the circuit board jointly define an enclosed space, the electrical connection sockets are correspondingly in the enclosed space, and the air suction device is controllable to suction away air in the enclosed space (see claim 21).
Pezzin et al. (US 2018/0031625 A1) teaches wherein the cap comprises one or more apertures to facilitate controlled venting of gases from the electrical device in the event of an increase in pressure within the electrical device above the predetermined threshold (see claim 23).
Mills (US 2020/0403555 A1) suggests at least one power converter of the reaction power output comprises at least one of a thermophotovoltaic converter and a photovoltaic converter (see claim 24).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-270-5724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        5/8/2021